WEIMER, J.,
concurring.
[TI agree with the majority’s conclusion that the Residential Property Disclosure Act (“RPDA”) provides a private cause of action against a seller who makes a willful misrepresentation in a Residential Property Disclosure Statement. I also agree that the plaintiffs/purchasers are entitled to an award of damages and attorney fees for the defendants’ breach of their obligations under the RPDA. However, I do not believe it is necessary to resort to equity to reach this conclusion. Because the cause of action is one arising out of a sale and because, as the majority recognizes, the New Home Warranty Act does not provide the exclusive remedy available to the plaintiffs since the defendants also violated the RPDA, I believe the articles on redhibition, and particularly La. C.C. arts. 2541 and 2545, apply to allow the plaintiffs to recover the damages, including attorney fees, they seek.